DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Priority
The Applicant’s claim for priority based upon U.S. Provisional Application 62/969,182 filed on February 3, 2020 is duly noted by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 9, 2021 has been considered by the examiner.

Allowable Subject Matter
Claim 19 is allowed.
Claims 10, 11, 13, 14, 16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The most similar art of record, Condon [U.S. Patent Publication 2017/0154514], discloses a walker module attached to a walker (paragraph 0033), a module worn by a user used to determine if the user is greater than a predetermined distance from the walker module (paragraph .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 15, 16, 17, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Condon [U.S. Patent Publication 2017/0154514]

With regard to claim 1, Condon meets the limitation of:
a smart walker system for a medical assistance walker comprising: a walker attachment configured to be attached to the medical assistance walker [a walker module attached to a walker (paragraph 0033)]
a user proximity sensor in communication with the walker attachment on the medical assistance walker for determining a proximity of the user proximity sensor relative to the walker attachment on the medical assistance walker [a module worn by a user used to determine if the user is greater than a predetermined distance from the walker module (paragraph 0033)]
the user proximity sensor is configured to be worn by a user [a module worn by a user used to determine if the user is greater than a predetermined distance from the walker module (paragraph 0033)]
the user proximity sensor is configured to detect when the user moves away from the medical assistance walker a set distance [a module worn by a user used to determine if the user is greater than a predetermined distance from the walker module (paragraph 0033)]
wherein, when the user wearing the user proximity sensor moves the set distance away from the walker attachment on the medical assistance walker, the smart walker system is configured to alert the user to use the medical assistance walker [a human perceptible indication being activated when the user worn module exceeds a predetermined distance (paragraph 0033)]

With regard to claim 2, Condon meets the limitation of:
configured to promote the use of the medical assistance walker by the user [a user perceivable indication generated by the worn module where the indication is a recorded phrase encouraging the user to use the walker (paragraphs 0005 and 0039)]

With regard to claim 3, Condon meets the limitation of:
promote the use of the medical assistance walker to prevent accidental falls [a user perceivable indication generated by the worn module where the indication is a recorded phrase encouraging the user to use the walker (paragraphs 0005 and 0039)]

With regard to claim 4, Condon meets the limitation of:
the user proximity sensor is configured to be worn around a neck of the user [a wearable module worn around the neck of the user (paragraph 0016)]

With regard to claim 5, Condon meets the limitation of:
the user proximity sensor including: a wearable device housing a proximity sensor in communication with the walker attachment on the medical assistance walker [a walker module having a first communications component attached to a walker and a user module having a second communications component where the first communications component measures the strength of the signals emitted from the second communications component in order to determine how far the user module is from the walker module (paragraph 0041)]
a flexible elongated member connected at a first side of the wearable device on a first end and connected to a second side of the wearable device on a second end [a user module configured as a necklace (paragraph 0036)]

With regard to claim 6, Condon meets the limitation of:
the wearable device including: an oval shaped housing; and a first light in the oval shaped housing configured for indicating a status of the smart walker system [a worn user module having a flashing light (paragraphs 0033 and 0038)]

With regard to claim 7, Condon meets the limitation of:
the walker attachment is configured to attach to one of a plurality of support members of the medical assistance walker [a walker module having a clamp or bracket used for attaching said module to a walker (paragraph 0035)]

With regard to claim 8, Condon meets the limitation of:
the walker attachment is configured to attach to a top front cross member of one of the plurality of support members of the medical assistance walker [a walker module having a clamp or bracket used for attaching said module to a walker (paragraph 0035)]

With regard to claim 15, please refer to the rejection for claim 1 as the citations meet the limitations of the present claim.



With regard to claim 17, Condon meets the limitation of:
the walker attachment including a Wi-Fi communication device configured to communicate over an internet with the nursing stations, to alert the smart home devices, to notify the mobile care taker of the subscription mobile app, to notify the life alert, to notify the home alarm product, or combinations thereof [a communication between the walker device and user device performed via the use of any suitable technology that permits wireless communications (paragraph 0034) where the user can be a subscriber]

With regard to claim 20, please refer to the rejection for claim 1 as the citations meet the limitations of the present claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Condon [U.S. Patent Publication 2017/0154514] in view of Pedersen [U.S. Patent Publication 2003/0075651]

With regard to claim 9, Condon meets the limitation of:
the walker attachment is configured to be retrofitted to an existing medical assistance walker, where the walker attachment including an attachment means configured for attaching the walker attachment [a walker module having a clamp or bracket used for attaching said module to a walker (paragraph 0035)]
However, Condon fails to disclose of the attachment means comprising: a hinged back member with hinges configured to wrap around the top front cross member of the medical assistance walker and a key lock configured to lock the hinged back member around the top front cross member of the medical assistance walker.  In the field of attachment devices, Pedersen teaches:
the attachment means comprising: a hinged back member with hinges configured to wrap around the top front cross member of the medical assistance walker and a key lock configured to lock the hinged back member around the top front cross member of the medical assistance walker [a clamp used being secured upon a crossmember (paragraphs 
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Condon and Pedersen to create a walker attachment device where the device has attached to it a clamp allowing for the installation and locking of the device to a user’s walker in order to prevent the device from being removed wherein the motivation to combine is to provide a device to be used for a walker which alerts the user to use the walker (Condon, paragraph 0010).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Condon [U.S. Patent Publication 2017/0154514] in view of Beaullieu [U.S. Patent Publication 2020/0178665]

With regard to claim 12, Condon meets the limitation of:
a walker attachment [a walker module attached to a walker (paragraph 0033)]
However, Condon fails to disclose of a charger for charging the walker attachment, the user proximity sensor, or combinations thereof.  In the field of wireless devices, Beaullieu teaches:
a charger for charging the walker attachment, the user proximity sensor, or combinations thereof [a rechargeable, portable bag having electronic components being rechargeable (paragraph 0067)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Condon and Beaullieau to create a walker attachment device where the device is rechargeable in order to prevent a user from having to replace the batteries when the 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication 2017/0172462 to Alghazi discloses multi-functional smart mobility aid devices.
U.S. Patent Publication 2021/0236022 to Shugert et al. discloses a smart interpretive wheeled walker.
U.S. Patent Publication 2016/0309861 to Chou et al. discloses a mobility aid with rehabilitative and guiding functions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMESHANAND MAHASE whose telephone number is (571) 270-7223.  The examiner can normally be reached on Monday- Friday 8:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 

/PAMESHANAND MAHASE/Examiner, Art Unit 2689                                                                                                                                                                                                        
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689